Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter



1.	Claims 1-4,6-9,11-14 and 16-20 are allowed.

	
	          The following is an examiner’s statement of reasons for allowance:  

		Claims 1, 11 and 20 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 1, 11 and 20.

		None of the prior art of record teaches or fairly suggests an information handling device of an augmented reality system that determining that the object requested to be identified in the user command input corresponds to at least one physical object in the image input, wherein the determining comprises determining that the first term is not contained within the image input and a second term associated with the object and synonymous with and different from the first term is included in the image input and the at least one physical object within the image input corresponds to the second term,-2-Atty. Docket No. RPS920170066USNP (710.559)wherein determining the second term is identified as synonymous with the first term by accessing a data store comprising a list of associations of the object, wherein the list of associations comprise terms having the same meaning updated at 

Claims 2-4,6-9,12-14 and 16-19 are allowed because they are depended on independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663